                                           Case 4:18-cv-07553-PJH Document 180 Filed 08/28/20 Page 1 of 15




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7        HERMAN OVERPECK, et al.,
                                                                                       Case No. 18-cv-07553-PJH
                                  8                    Plaintiffs,

                                  9              v.                                    ORDER DENYING MOTION TO
                                                                                       STRIKE AND GRANTING MOTION TO
                                  10       FEDEX CORPORATION, et al.,                  COMPEL ARBITRATION
                                  11                   Defendants.                     Re: Dkt. No. 161

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is defendant FedEx Ground Package System, Inc.’s (“FedEx

                                  15   Ground” or “defendant”) motion to strike or, in the alternative, compel arbitration. The

                                  16   matter is fully briefed and suitable for decision without oral argument. Having read the

                                  17   parties’ papers1 and carefully considered their arguments and the relevant legal authority,

                                  18   and good cause appearing, the court rules as follows.

                                  19                                        BACKGROUND

                                  20          On December 14, 2018, plaintiffs Herman Overpeck and Kevin Sterling filed a

                                  21   putative class action against FedEx Corporation (“FedEx”) and FedEx Ground. Dkt. 1.

                                  22

                                  23
                                       1  Plaintiffs filed a response to defendant’s motion, (Dkt. 172), to which defendant argues
                                       that a response by a party not implicated by the motion is procedurally improper, (Reply
                                  24   at 14). Defendant cites Civil Local Rule 7-3(b), which only allows a statement of
                                       nonopposition by a party “against whom the motion is directed” as prohibiting plaintiffs’
                                  25   response. Defendant also analogizes to Rule 56, which only allows parties to a claim to
                                       oppose that claim. Reply at 14. Plaintiffs cite no rule that affirmatively permits them to
                                  26   file a “response” regarding claims to which they are not a party and regarding a motion
                                       not directed against them. In a situation such as this with no clear rule, the court notes
                                  27   that it has the “inherent power to control [its] docket.” Ready Transp., Inc. v. AAR Mfg.,
                                       Inc., 627 F.3d 402, 404 (9th Cir. 2010) (citation omitted). Because plaintiffs cite no rule
                                  28   permitting a response to a motion not directed to them and failed to request the court’s
                                       permission to file a response, the court STRIKES the response.
                                         Case 4:18-cv-07553-PJH Document 180 Filed 08/28/20 Page 2 of 15




                                  1    On January 29, 2020, plaintiffs filed a First Amended Complaint (“FAC”), which added a

                                  2    new named plaintiff, Shannon Sobaszkiewicz, and alleged twelve causes of action:

                                  3    (1) Common Law Fraudulent Misrepresentation; (2) Common Law Conversion; (3)

                                  4    Failure to Pay for All Hours Worked, Cal. Labor Code §§ 201, 202, 204, 221–23, and

                                  5    226.2; (4) Failure to Provide Meal Periods, Cal. Labor Code §§ 226.7, 512 and 8 Cal.

                                  6    Code Regs. § 11090; (5) Failure to Provide Rest Periods, Cal. Labor Code § 226.7 and 8

                                  7    Cal. Code Regs. § 11090; (6) Failure to Pay Minimum Wages, Cal. Labor Code

                                  8    §§ 1182.11–82.12, 1194, and 1197–97.1; (7) Failure to Pay Overtime Compensation,

                                  9    Cal. Labor Code §§ 510, 515.5, 1194, and 1198 et seq.; (8) Failure to Keep Accurate

                                  10   Payroll Records, Cal. Labor Code §§ 1174–74.5; (9) Failure to Furnish Accurate Wage

                                  11   Statements, Cal. Labor Code § 226; (10) Waiting Time Penalties, Cal. Labor Code

                                  12   §§ 201–03; (11) Unfair Competition and Unlawful Business Practices, Cal. Bus. & Prof.
Northern District of California
 United States District Court




                                  13   Code § 17200, et seq.; and (12) Private Attorneys General Act violations, Cal. Labor

                                  14   Code § 2698, et seq. Dkt. 85.

                                  15          On April 1, 2020, the court granted defendant’s motion to join necessary parties

                                  16   (Dkt. 105), and plaintiffs re-filed their FAC alleging the same causes of action, but also

                                  17   added the necessary parties as defendants. Dkt. 119. One of those defendants is JJ&L

                                  18   Trucking, Inc. (“JJ&L” or “cross-claimant”) who filed an answer and crossclaim

                                  19   (“Crossclaim”) against defendants FedEx and FedEx Ground alleging one cause of action

                                  20   for violation of the Unfair Competition Law (“UCL”), Cal. Bus & Prof. Code § 17200. Dkt.

                                  21   148.

                                  22          FedEx Ground operates a network of package handling terminals and freight

                                  23   transportation hubs. FAC ¶ 48. Plaintiffs are current or former long-haul and local

                                  24   delivery drivers who provided transportation and delivery services to defendant in

                                  25   California. Id. ¶ 40. Plaintiffs allege that previously FedEx Ground’s labor force was

                                  26   made up of individual drivers that FedEx Ground hired directly and labeled as

                                  27   independent contractors. Id. ¶ 7. At some point, FedEx Ground pivoted to a so-called

                                  28   “Independent Service Provider” (“ISP”) model whereby an ISP entity employs the drivers
                                                                                     2
                                           Case 4:18-cv-07553-PJH Document 180 Filed 08/28/20 Page 3 of 15




                                  1    but then the drivers provide transportation and delivery services on behalf of FedEx

                                  2    Ground pursuant to service agreements between the ISPs and FedEx Ground. Id. The

                                  3    essence of plaintiffs’ claim is that they are actually FedEx employees despite being

                                  4    employed by the ISPs, i.e., that defendants are joint employers along with the ISPs. E.g.,

                                  5    id. ¶ 98. Cross-claimant JJ&L was one such ISP. Crossclaim ¶ 3.

                                  6           According to the crossclaim, JJ&L invested over $1,000,000 in order to obtain its

                                  7    ISP agreement with FedEx Ground. Id. Pursuant to the ISP agreement, FedEx Ground

                                  8    exerted significant control over the drivers hired by JJ&L including a stringent application

                                  9    process that enabled FedEx Ground to control which drivers can be hired by JJ&L. Id.

                                  10   ¶ 4. FedEx Ground required all trucks used by JJ&L to display FedEx labeling and JJ&L

                                  11   was only allowed to use its trucks for the benefit of FedEx Ground. Id. ¶ 5. The

                                  12   crossclaim further alleges that FedEx Ground unilaterally set contractor and employee
Northern District of California
 United States District Court




                                  13   pay rates, which were not negotiable and the pay rates were far below what was required

                                  14   for JJ&L to remain viable. Id. at 18.2 JJ&L alleges that in light of its significant

                                  15   investment, it had no option but to continue to attempt to operate its business, even at a

                                  16   financial loss, to avoid the complete loss of its investment. Id. ¶ 12. JJ&L appears3 to

                                  17   allege that it had no option but to cease performing under its ISP. Id.

                                  18                                           DISCUSSION

                                  19   A.     Legal Standard

                                  20          1.     Rule 12(f)

                                  21          Federal Rule of Civil Procedure 12(f) provides that the court “may order stricken

                                  22   from any pleading any insufficient defense or any redundant, immaterial, impertinent, or

                                  23   scandalous matter.” Fed. R. Civ. P. 12(f). “The function of a [Rule] 12(f) motion to strike

                                  24
                                       2 Several paragraph numbers in the crossclaim are erroneously repeated and, for clarity,
                                  25
                                       the court refers to the page number of the crossclaim for those paragraph numbers that
                                  26   are repeated.
                                       3 The allegation is: “Ultimately, JJ&L had no option to cease performing under its ISP.”

                                  27   Crossclaim ¶ 13. It is unclear if cross-claimant meant to allege it had not option “but” to
                                       cease performing (as in, JJ&L no longer performs under the ISP agreement) or it had no
                                  28   option to cease performing (as in, because of the initial investment, JJ&L felt it could not
                                       cease performing). The distinction does not impact the outcome of defendant’s motion.
                                                                                     3
                                         Case 4:18-cv-07553-PJH Document 180 Filed 08/28/20 Page 4 of 15




                                  1    is to avoid the expenditure of time and money that must arise from litigating spurious

                                  2    issues by dispensing with those issues prior to trial.” Whittlestone, Inc. v. Handi-Craft

                                  3    Co., 618 F.3d 970, 973 (9th Cir. 2010) (quoting Fantasy, Inc. v. Fogerty, 984 F.2d 1524,

                                  4    1527 (9th Cir. 1993), rev’d on other grounds, 510 U.S. 517 (1994)).

                                  5           Motions to strike are not favored and “should not be granted unless it is clear that

                                  6    the matter to be stricken could have no possible bearing on the subject matter of the

                                  7    litigation.” Colaprico v. Sun Microsystem, Inc., 758 F. Supp. 1335, 1339 (N.D. Cal. 1991)

                                  8    (citing Naton v. Bank of Cal., 72 F.R.D. 550, 551 n.4 (N.D. Cal. 1976)). When a court

                                  9    considers a motion to strike, it “must view the pleadings in light most favorable to the

                                  10   pleading party.” Uniloc v. Apple, Inc., No. 18-CV-00364-PJH, 2018 WL 1640267 (N.D.

                                  11   Cal. Apr. 5, 2018) (quoting In re 2TheMart.com, Inc., Sec. Litig., 114 F. Supp. 2d 955,

                                  12   965 (C.D. Cal. 2000)). A court must deny the motion to strike if there is any doubt
Northern District of California
 United States District Court




                                  13   whether the allegations in the pleadings might be at issue in the action. In re

                                  14   2theMart.com, 114 F. Supp. 2d at 965 (citing Fantasy, Inc., 984 F.2d at 1527). However,

                                  15   a motion to strike is proper when a defense is insufficient as a matter of law. Chiron

                                  16   Corp. v. Abbot Labs., 156 F.R.D. 219, 220 (N.D. Cal. 1994).

                                  17          2.     Motion to Compel Arbitration

                                  18          Any party bound to an arbitration agreement that falls within the scope of the

                                  19   Federal Arbitration Act (“FAA”), 9 U.S.C. § 1, et seq., may bring a motion to compel

                                  20   arbitration and stay the proceeding pending resolution of the arbitration. 9 U.S.C. §§ 3–4;

                                  21   Lifescan, Inc. v. Premier Diabetic Servs., Inc., 363 F.3d 1010, 1012 (9th Cir. 2004). The

                                  22   FAA requires the court to compel arbitration of issues covered by the arbitration

                                  23   agreement. Dean Witter Reynolds, Inc., v. Byrd, 470 U.S. 213, 218 (1985).

                                  24          In ruling on a motion to compel arbitration under the FAA, the district court’s role is

                                  25   typically limited to determining whether (i) an agreement exists between the parties to

                                  26   arbitrate; (ii) the claims at issue fall within the scope of the agreement; and (iii) the

                                  27   agreement is valid and enforceable. Lifescan, 363 F.3d at 1012; Chiron Corp. v. Ortho

                                  28   Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000). If the answers are yes, the
                                                                                       4
                                         Case 4:18-cv-07553-PJH Document 180 Filed 08/28/20 Page 5 of 15




                                  1    court must enforce the agreement. Lifescan, 363 F.3d at 1012.

                                  2           Regarding whether an agreement exists to arbitrate, the “first principle” that

                                  3    underscores the U.S. Supreme Court’s arbitration jurisprudence is that “[a]rbitration is

                                  4    strictly a matter of consent, and thus is a way to resolve those disputes—but only those

                                  5    disputes—that the parties have agreed to submit to arbitration.” Granite Rock Co. v. Int’l

                                  6    B’hd of Teamsters, 561 U.S. 287, 299 (2010); First Options of Chi., Inc. v. Kaplan, 514

                                  7    U.S. 938, 943 (1995). Thus, “a court may order arbitration of a particular dispute only

                                  8    where the court is satisfied that the parties agreed to arbitrate that dispute.” Granite

                                  9    Rock, 561 U.S. at 297.

                                  10          Regarding the validity of the agreement, the FAA provides that arbitration clauses

                                  11   “shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in

                                  12   equity for the revocation of any contract.” 9 U.S.C. § 2. Thus, state contract defenses
Northern District of California
 United States District Court




                                  13   may be applied to invalidate arbitration clauses if those defenses apply to contracts

                                  14   generally. Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 687 (1996); Circuit City

                                  15   Stores, Inc. v. Adams, 279 F.3d 889, 892 (9th Cir. 2002).

                                  16          Regarding the scope of the agreement, “any doubts concerning the scope of

                                  17   arbitrable issues should be resolved in favor of arbitration.” Moses H. Cone Mem’l Hosp.

                                  18   v. Mercury Constr. Corp., 460 U.S. 1, 24–25 (1983). Nevertheless, a motion to compel

                                  19   arbitration should be denied if “it may be said with positive assurance that the arbitration

                                  20   clause is not susceptible of an interpretation that covers the asserted dispute.” AT&T

                                  21   Techs., Inc. v. Commc’n Workers, 475 U.S. 643, 650 (1986).

                                  22   B.     Analysis

                                  23          1.     Motion to Strike

                                  24          Defendant FedEx Ground argues that the court should strike JJ&L’s crossclaim

                                  25   because the claim is already subject to arbitration. Mtn. at 10–11. Cross-claimant does

                                  26   not respond directly to the motion to strike, instead arguing that FedEx Ground waived its

                                  27   arbitration claim. Opp. at 1.

                                  28          Defendant’s motion to strike fails to make out an argument as to why the
                                                                                     5
                                         Case 4:18-cv-07553-PJH Document 180 Filed 08/28/20 Page 6 of 15




                                  1    crossclaim is redundant, immaterial, impertinent, scandalous, or pleads an insufficient

                                  2    defense. See Whittlestone, 618 F.3d at 974 (discussing standards for Rule 12(f)). While

                                  3    defendant argues that courts routinely strike claims that are subject to arbitration based

                                  4    on extrinsic evidence of the existence of a valid agreement to arbitrate, (Mtn. at 11), the

                                  5    cases cited by defendant did not, in fact, strike claims that were subject to arbitration.

                                  6    Rather, those cases dismissed the complaint pursuant to a motion to dismiss. See Copy

                                  7    Doctor, Inc. v. Xerox Corp., No. CV 10-1652-VBF(AJWX), 2010 WL 11595482, at *2

                                  8    (C.D. Cal. Apr. 13, 2010); Rubin v. Sona Int’l Corp., 457 F. Supp. 2d 191, 198 (S.D.N.Y.

                                  9    2006). Absent an argument that the crossclaim is redundant, immaterial, impertinent,

                                  10   scandalous, or an insufficient defense, a motion to strike is not the appropriate procedural

                                  11   vehicle to dismiss a claim from a pleading.

                                  12          For the foregoing reasons, the court DENIES defendant’s motion to strike.
Northern District of California
 United States District Court




                                  13          2.       Motion to Compel Arbitration

                                  14          In the alternative, defendant argues that the court should compel arbitration so that

                                  15   it may be consolidated with the pending arbitration claim between the parties. Mtn. at 12.

                                  16   Defendant further contends that both the FAA and Pennsylvania law, applicable through

                                  17   the ISP Agreement’s choice-of-law provision, apply and establish a presumption in favor

                                  18   of arbitration. Id. at 12–16. Under the terms of the ISP agreement, defendant argues

                                  19   that this court lacks jurisdiction to determine the enforceability of the arbitration provision

                                  20   because that provision expressly delegates this authority to the arbitrator. Id. at 16.

                                  21   Next, defendant contends that, even if the court finds it has jurisdiction, the parties have a

                                  22   valid arbitration agreement and the crossclaim is covered by the arbitration agreement.

                                  23   Id. at 18–19.

                                  24          Cross-claimant acknowledges that both the FAA and Pennsylvania arbitration law

                                  25   embody a policy to compel parties to arbitrate any claims that parties have agreed to

                                  26   arbitrate. Opp. at 1. Cross-claimant argues that, nonetheless, FedEx Ground’s conduct

                                  27   in this litigation constitutes a waiver of the arbitration provision. Id.

                                  28          As discussed, a court’s role in a motion to compel arbitration is, at the outset,
                                                                                       6
                                         Case 4:18-cv-07553-PJH Document 180 Filed 08/28/20 Page 7 of 15




                                  1    limited to determining “gateway” issues, i.e., whether there is an agreement to arbitrate

                                  2    and whether the agreement covers the dispute in question. Brennan v. Opus Bank, 796

                                  3    F.3d 1125, 1130 (9th Cir. 2015). Gateway issues “can be expressly delegated to the

                                  4    arbitrator where the parties clearly and unmistakably provide otherwise.” Id. Thus, the

                                  5    Supreme Court “recognized that parties can agree to arbitrate ‘gateway’ questions of

                                  6    ‘arbitrability,’ such as whether the parties have agreed to arbitrate or whether their

                                  7    agreement covers a particular controversy.” Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S.

                                  8    63, 68–69 (2010).

                                  9                  When the parties’ contract delegates the arbitrability question
                                                     to an arbitrator, a court may not override the contract. In those
                                  10                 circumstances, a court possesses no power to decide the
                                                     arbitrability issue. That is true even if the court thinks that the
                                  11                 argument that the arbitration agreement applies to a particular
                                                     dispute is wholly groundless.
                                  12
Northern District of California
 United States District Court




                                  13   Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 529 (2019).

                                  14          Additionally, “[t]he right to arbitration, like other contractual rights, can be waived.”

                                  15   Martin v. Yasuda, 829 F.3d 1118, 1124 (9th Cir. 2016) (citing United States v. Park Place

                                  16   Assocs., Ltd., 563 F.3d 907, 921 (9th Cir. 2009)). The Ninth Circuit has explained that

                                  17   “[a] determination of whether ‘the right to compel arbitration has been waived must be

                                  18   conducted in light of the strong federal policy favoring enforcement of arbitration

                                  19   agreements.’ Because waiver of the right to arbitration is disfavored, ‘any party arguing

                                  20   waiver of arbitration bears a heavy burden of proof.’” Id. (quoting Fisher v. A.G. Becker

                                  21   Paribas Inc., 791 F.2d 691, 694 (9th Cir. 1986)). “As such, a party seeking to prove

                                  22   waiver of a right to arbitration must demonstrate: (1) knowledge of an existing right to

                                  23   compel arbitration; (2) acts inconsistent with that existing right; and (3) prejudice to the

                                  24   party opposing arbitration resulting from such inconsistent acts.” Id. (internal quotation

                                  25   marks, citation, and alteration omitted).

                                  26          Here, both parties assert arguments relating to “gateway” issues. Defendant

                                  27   argues that the court lacks jurisdiction to determine the enforceability of the ISP

                                  28   arbitration agreement because the agreement expressly delegates such a decision to the
                                                                                      7
                                         Case 4:18-cv-07553-PJH Document 180 Filed 08/28/20 Page 8 of 15




                                  1    arbitrator. Mtn. at 16. Cross-claimant contends that defendant waived its right to

                                  2    arbitration. Opp. at 2. The court addresses the second issue first.

                                  3                  a.      Whether Defendant Waived Its Right to Arbitration

                                  4           Cross-claimant would apply the three-part waiver test to demonstrate that FedEx

                                  5    Ground waived its right to arbitration. First, cross-claimant contends that, as is obvious

                                  6    from defendant’s motion, FedEx Ground had knowledge of its right to arbitration. Id. at 3.

                                  7    Second, cross-claimant argues that FedEx Ground acted inconsistent with its right to

                                  8    arbitration because the Overpeck action was filed in late 2018 and more than a year

                                  9    elapsed from the filing of the action and FedEx and FedEx Ground’s Rule 19 motion to

                                  10   join necessary parties, which included JJ&L. Id. JJ&L contends that its crossclaim raises

                                  11   the same issue as plaintiffs’ FAC, i.e., that the ISP employment arrangement between

                                  12   FedEx Ground, the ISPs, and the drivers is an unlawful attempt by FedEx to gain an
Northern District of California
 United States District Court




                                  13   unfair advantage, avoid compliance with California law, and shift responsibility to ISPs.

                                  14   Id. at 14–15. Third, cross-claimant argues that it will be prejudiced as a result of FedEx

                                  15   Ground’s conduct because JJ&L will be required to spend time and money, whether

                                  16   cross-claimant litigates in federal court or arbitration. Id. at 15.

                                  17          With regard to the first element, the court agrees that defendant is aware of its

                                  18   right to arbitrate. As is obvious from the motion itself, defendant is moving to compel

                                  19   arbitration. Moreover, it appears that cross-claimant has already pursued arbitration

                                  20   against FedEx Ground, which FedEx Ground is actively arbitrating. See Opp. at 15

                                  21   (promising to withdraw claim for arbitration upon denial of motion); Dkt. 160-5

                                  22   (declaration discussing arbitration claim).

                                  23          With respect to the second element, “[t]here is no concrete test to determine

                                  24   whether a party has engaged in acts that are inconsistent with its right to arbitrate.”

                                  25   Martin, 829 F.3d at 1125. However, “a party’s extended silence and delay in moving for

                                  26   arbitration may indicate a ‘conscious decision to continue to seek judicial judgment on the

                                  27   merits of [the] arbitrable claims,’ which would be inconsistent with a right to arbitrate.” Id.

                                  28   (alteration in original) (quoting Van Ness Townhouses v. Mar Indus. Corp., 862 F.2d 754,
                                                                                       8
                                         Case 4:18-cv-07553-PJH Document 180 Filed 08/28/20 Page 9 of 15




                                  1    759 (9th Cir. 1988)). In this case, there has been no delay in defendant moving for

                                  2    arbitration once cross-claimant pleaded its crossclaim. JJ&L filed its crossclaim on July

                                  3    2, 2020 and defendant filed the present motion on July 23, 2020. Further, defendant took

                                  4    no other action in between the filing of the crossclaim and the filing of the present motion.

                                  5           Cross-claimant seeks to take advantage of the fact that FedEx and FedEx Ground

                                  6    waited over a year prior to filing the Rule 19 motion that resulted in cross-claimant’s

                                  7    addition to this case. JJ&L cannot avail itself of this delay for a few reasons. First,

                                  8    arbitration was not available between plaintiffs and FedEx Ground, indeed, the upshot of

                                  9    defendant’s case is that it is in contractual privity with the ISPs, not plaintiffs. Defendant

                                  10   had no reason to compel arbitration until JJ&L pleaded its answer and crossclaim; once

                                  11   the crossclaim was asserted, defendant did not delay in asserting its rights.

                                  12          Second, while both JJ&L and plaintiffs bring a cause of action for violation of the
Northern District of California
 United States District Court




                                  13   UCL, Cal. Bus. & Prof. Code § 17200, the claims are distinct. Plaintiffs’ UCL claim is

                                  14   predicated on defendants’ alleged violations of the California Labor Code. FAC ¶ 188. In

                                  15   turn, the Labor Code violations are predicated on wage and hour violations and denial of

                                  16   employee benefits. Id. ¶¶ 12, 24. JJ&L’s UCL claim is that the ISP agreement controlled

                                  17   all aspects of its business and, because JJ&L was required to make a significant upfront

                                  18   investment to obtain its ISP agreement with FedEx Ground, JJ&L had no choice but to

                                  19   continue operating its business at a financial loss in order to avoid the complete loss of

                                  20   the investment. Crossclaim ¶¶ 3, 11–12. At a high level of generality, both plaintiffs and

                                  21   JJ&L’s claims relate to FedEx Ground’s employment arrangement. Yet, the facts

                                  22   supporting plaintiffs’ claims and JJ&L’s claims are sufficiently distinct such that any

                                  23   perceived delay in bringing a Rule 19 motion in this litigation does not constitute delay for

                                  24   purposes of waiver of arbitration rights.

                                  25          With regard to the third element, cross-claimant “must show more than ‘self-

                                  26   inflicted’ wounds that [it] incurred as a direct result of suing in federal court contrary to the

                                  27   provisions of an arbitration agreement.” Martin, 829 F.3d at 1126 (citations omitted). For

                                  28   example, cross-claimant must show “that, as a result of the defendant[] having delayed
                                                                                       9
                                        Case 4:18-cv-07553-PJH Document 180 Filed 08/28/20 Page 10 of 15




                                  1    seeking arbitration, [it has] incurred costs that [it] would not otherwise have incurred, that

                                  2    [it] would be forced to relitigate an issue on the merits on which [it has] already prevailed

                                  3    in court, or that the defendant[] [has] received an advantage from litigating in federal court

                                  4    that [it] would not have received in arbitration.” Id. (citations omitted).

                                  5           Applying here, JJ&L has not demonstrated that any prejudice it has experienced or

                                  6    will experience is due to FedEx Ground’s delay in seeking arbitration. JJ&L contends

                                  7    that it will be prejudiced by litigating in both federal court and arbitration at the same time.

                                  8    Opp. at 15. Yet, JJ&L and FedEx Ground are already in arbitration and JJ&L decided to

                                  9    file a crossclaim in this case in addition to pursuing the same claim in arbitration. Indeed,

                                  10   JJ&L stated that it would withdraw its arbitration claim if the court were to deny

                                  11   defendant’s motion. Opp. at 15. This means that costs incurred by JJ&L in prosecuting

                                  12   the crossclaim in federal court are self-inflicted because an avenue to litigate the claim
Northern District of California
 United States District Court




                                  13   already exists. While it is true that, because of Rule 19, JJ&L is a party to this case and

                                  14   the arbitration, JJ&L’s crossclaim is distinct from plaintiffs’ claims against defendants.

                                  15          In sum, waiver of the right to arbitration is disfavored and cross-claimant has not

                                  16   carried its “heavy burden of proof,” Martin, 829 F.3d at 1124, to demonstrate waiver.

                                  17                 b.      Whether the Arbitration Agreement Deprives the Court of

                                  18                         Jurisdiction

                                  19          The Supreme Court has “recognized that parties can agree to arbitrate ‘gateway’

                                  20   questions of ‘arbitrability,’ such as whether the parties have agreed to arbitrate or

                                  21   whether their agreement covers a particular controversy.” Rent-A-Center, 561 U.S. at

                                  22   68–69. The Rent-A-Center court held that a provision in an arbitration agreement that

                                  23   “delegates resolution” of whether such an “[a]greement is unconscionable” qualifies as a

                                  24   “gateway” question. Id. at 68. The Court explained that the arbitrability of such threshold

                                  25   questions “merely reflect[s] the principle that arbitration is a matter of contract . . . [a]n

                                  26   agreement to arbitrate a gateway issue is simply an additional, antecedent agreement the

                                  27   party seeking arbitration asks the federal court to enforce, and the FAA operates on this

                                  28   additional arbitration agreement just as it does on any other.” Id. at 69–70.
                                                                                      10
                                           Case 4:18-cv-07553-PJH Document 180 Filed 08/28/20 Page 11 of 15




                                  1            Here, the ISP agreement4 included an express arbitration provision:

                                  2                   The arbitrator shall have exclusive authority to resolve any
                                                      Disputes concerning the formation, existence, validity,
                                  3                   enforceability, interpretation, or scope of this agreement to
                                                      arbitrate. No suit at law or in equity based on any dispute or
                                  4                   controversy shall be instituted by either Party hereto, other than
                                                      a suit to confirm, enforce, vacate, modify, or correct the award
                                  5                   of the arbitrator as provided by law.
                                  6
                                       Dkt. 160-12, ¶ 16.3. Because the agreement delegates to the arbitrator the exclusive
                                  7
                                       authority to resolve issues relating to the interpretation, validity, and enforceability of the
                                  8
                                       agreement, Rent-A-Center’s holding controls the analysis here. Moreover, cross-
                                  9
                                       claimant does not attack the validity of the arbitration term, other than the already
                                  10
                                       discussed waiver issue. See Rent-A-Center, 561 U.S. at 71–72 (discussing challenges
                                  11
                                       to validity of arbitration agreement under § 2 of the FAA). Accordingly, this court does
                                  12
Northern District of California
 United States District Court




                                       not have jurisdiction to determine the gateway question of arbitrability. See Nicholas v.
                                  13
                                       Uber Techs., Inc., No. 19-CV-08228-PJH, 2020 WL 4039382, at *7 (N.D. Cal. July 17,
                                  14
                                       2020) (finding Rent-A-Center controlling with respect to similar language).
                                  15
                                               For the foregoing reasons, the court GRANTS defendant’s motion to compel
                                  16
                                       arbitration.
                                  17
                                                      c.     Whether to Dismiss or Stay the Crossclaim
                                  18
                                               Defendant requests the court dismiss JJ&L’s crossclaim and, in the alternative,
                                  19
                                       stay the crossclaim. Mtn. at 21. Cross-claimant takes no position on whether the court
                                  20
                                       should dismiss or stay the claim.
                                  21
                                               Section 3 of the FAA provides:
                                  22
                                                      If any suit or proceeding be brought in any of the courts of the
                                  23                  United States upon any issue referable to arbitration under an
                                                      agreement in writing for such arbitration, the court in which such
                                  24                  suit is pending, upon being satisfied that the issue involved in
                                                      such suit or proceeding is referable to arbitration under such an
                                  25                  agreement, shall on application of one of the parties stay the
                                                      trial of the action until such arbitration has been had in
                                  26
                                  27   4 While cross-claimant does not attach a copy of the ISP agreement to the crossclaim,
                                  28   the crossclaim incorporates the agreement by reference and cross-claimant does not
                                       dispute its authenticity. See Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005).
                                                                                   11
                                        Case 4:18-cv-07553-PJH Document 180 Filed 08/28/20 Page 12 of 15



                                                     accordance with the terms of the agreement, providing the
                                  1                  applicant for the stay is not in default in proceeding with such
                                                     arbitration.
                                  2
                                       9 U.S.C. § 3. The plain language of the FAA seems to require that, if “any issue” is
                                  3
                                       referred to arbitration, the court “shall” stay the “action” pending arbitration upon request.
                                  4
                                       Johnmohammadi v. Bloomingdale’s, Inc., 755 F.3d 1072, 1073–74 (9th Cir. 2014).
                                  5
                                              There is an exception to that literal reading of Section 3. In this Circuit,
                                  6
                                       “notwithstanding the language of § 3, a district court may either stay the action or dismiss
                                  7
                                       it outright when . . . the court determines that all of the claims raised in the action are
                                  8
                                       subject to arbitration.” Id. at 1074. When elucidating that exception, the Ninth Circuit has
                                  9
                                       consistently explained that it applies only when “all of the claims raised in the action are
                                  10
                                       subject to arbitration.” Id.; see Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 719 (9th Cir.
                                  11
                                       1999) (affirming dismissal where “all of Simula’s claims against Autoliv were subject to
                                  12
Northern District of California
 United States District Court




                                       the arbitration clause”); Sparling v. Hoffman Const. Co., 864 F.2d 635, 638 (9th Cir.
                                  13
                                       1988) (“[T]he arbitration clause was broad enough to bar all of the plaintiff’s claims since
                                  14
                                       it required Active to submit all claims to arbitration.”). Applying that rule, “[c]ourts in this
                                  15
                                       District regularly dismiss actions after granting motions to compel arbitration where all of
                                  16
                                       the plaintiff's claims were subject to arbitration.” Campos v. JPMorgan Chase Bank, NA,
                                  17
                                       No. 18-cv-06169-JSC, 2019 WL 827634, at *12 (N.D. Cal. Feb. 21, 2019) (collecting
                                  18
                                       cases). Neither Section 3 nor the Ninth Circuit contemplates staying or dismissing less
                                  19
                                       than the entire action.
                                  20
                                              Applying here, cross-claimant’s only claim is subject to arbitration and the rule
                                  21
                                       described in Johnmohammadi is applicable. Given the complexity of the proceedings
                                  22
                                       exclusive of the present crossclaim, staying this crossclaim presents needless procedural
                                  23
                                       complication, especially where the claim is only tangentially related to the facts and
                                  24
                                       claims at issue between plaintiffs and defendants. Accordingly, dismissal of the
                                  25
                                       crossclaim is appropriate in this instance.
                                  26
                                              3.     Motions to Seal
                                  27
                                              Defendant filed two motions to file under seal seeking to seal portions of its motion
                                  28
                                                                                      12
                                        Case 4:18-cv-07553-PJH Document 180 Filed 08/28/20 Page 13 of 15




                                  1    brief and its reply brief, as well as the underlying documents referenced in those briefs.

                                  2    Dkts. 160, 176. Cross-claimant does not oppose this request.

                                  3           There is a general presumption in favor of public access to federal court records.

                                  4    Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). “[T]he proponent of sealing

                                  5    bears the burden with respect to sealing. A failure to meet that burden means that the

                                  6    default posture of public access prevails.” Kamakana v. City & Cty. of Honolulu, 447 F.3d

                                  7    1172, 1182 (9th Cir. 2006). When a request to seal documents is made in connection

                                  8    with a motion, the court must determine whether the parties are required to overcome

                                  9    that presumption with “compelling reasons” or with “good cause.” A party seeking to seal

                                  10   materials submitted with a motion that is “more than tangentially related to the merits of

                                  11   the case”—regardless whether that motion is “technically dispositive”—must demonstrate

                                  12   that there are compelling reasons to keep the documents under seal. Ctr. for Auto Safety
Northern District of California
 United States District Court




                                  13   v. Chrysler Grp., LLC, 809 F.3d 1092, 1101–02 (9th Cir. 2016). Conversely, if the motion

                                  14   is only tangentially related to the merits, “a ‘particularized showing,” under the ‘good

                                  15   cause’ standard of Rule 26(c) will ‘suffice[] to warrant preserving the secrecy of sealed

                                  16   discovery material attached to non-dispositive motions.” Kamakana, 447 F.3d at 1180

                                  17   (alteration in original) (quoting Foltz v. State Farm. Mut. Auto. Ins. Co., 331 F.3d 1122,

                                  18   1135, 38 (9th Cir. 2003)).

                                  19          Here, defendant assumes without argument that the lower good cause standard

                                  20   applies and contends that good cause is met because the documents to be sealed

                                  21   contain confidential, proprietary, and trade secret information regarding the details of its

                                  22   business operations and contractual terms with JJ&L. Dkt. 160 at 4. As explained by the

                                  23   district court in In re Uber Text Messaging, No. 18-CV-02931-HSG, 2019 WL 8200602, at

                                  24   *2 (N.D. Cal. May 30, 2019) (citation omitted), “district courts differ on whether a motion

                                  25   to compel arbitration is a dispositive or nondispositive motion for sealing purposes.”

                                  26   Some courts have assumed without discussion that a motion to compel arbitration is a

                                  27   non-dispositive motion. See Verinata Health, Inc. v. Ariosa Diagnostics, Inc., No. 12-CV-

                                  28   05501-SI, 2015 WL 5117083, at *4 (N.D. Cal. Aug. 31, 2015).
                                                                                    13
                                        Case 4:18-cv-07553-PJH Document 180 Filed 08/28/20 Page 14 of 15




                                  1           Conversely, courts that conclude a motion to compel to be dispositive analogize it

                                  2    to a motion to remand or transfer; if a defendant prevails on its motion to compel, then

                                  3    the case is transferred to a different forum for a resolution on the merits. See In re Uber,

                                  4    2019 WL 8200602, at *2 (citing Langell v. Ideal Homes LLC, No. 16-CV-00821-HRL,

                                  5    2016 WL 8711704, at *3–4 (N.D. Cal. Nov. 18, 2016), report and recommendation

                                  6    adopted, 2016 WL 10859440 (N.D. Cal. Dec. 7, 2016)). Though a court would retain

                                  7    jurisdiction to enforce an arbitration award, this review is highly deferential and has the

                                  8    practical effect of “put[ting] the parties effectively out of federal court.” Id. (quoting

                                  9    Harmston v. City & Cty. of San Francisco, 627 F.3d 1273, 1278–79 (9th Cir. 2010)). The

                                  10   court finds persuasive reasoning elucidated by other courts that a motion to compel

                                  11   arbitration is similar to a motion to transfer or remand and is, therefore, a dispositive

                                  12   motion. In fact, through its motion, defendant FedEx Ground seeks dismissal of the
Northern District of California
 United States District Court




                                  13   crossclaim. Accordingly, the court applies the compelling reasons standard and not the

                                  14   good cause standard to defendant’s motions to file under seal.

                                  15          The documents defendant requests to seal are FedEx Ground’s contract with

                                  16   JJ&L, documents related to the parties’ arbitration, and portions of its motion and reply

                                  17   briefs that rely on the contract or arbitration documents. The court agrees that, in

                                  18   principle, a contract containing proprietary and confidential business information can

                                  19   meet the compelling reasons standard. See, e.g., FTC v. Qualcomm Inc., No. 17-CV-

                                  20   220-LHK, 2019 WL 95922, at *3 (N.D. Cal. Jan. 3, 2019) (granting motion to seal under

                                  21   the compelling reasons standard to the extent it may harm the party or third parties’

                                  22   “competitive standing and divulges terms of confidential contracts, contract negotiations,

                                  23   or trade secrets”); Finisar Corp. v. Nistica, Inc., No. 13-CV-03345-BLF(JSC), 2015 WL

                                  24   3988132, at *5 (N.D. Cal. June 30, 2015) (“Courts regularly find that litigants may file

                                  25   under seal contracts with third parties that contain proprietary and confidential business

                                  26   information.”).

                                  27          However, defendant has made no attempt to delineate what in the contract is

                                  28   proprietary and confidential and, therefore, the request is not narrowly tailored. See Civ.
                                                                                      14
                                        Case 4:18-cv-07553-PJH Document 180 Filed 08/28/20 Page 15 of 15




                                  1    L.R. 79-5(b) (“The request must be narrowly tailored to seek sealing only of sealable

                                  2    material . . . .”). For example, defendant quotes a portion of the arbitration provision in its

                                  3    motion brief without redacting that provision. See Mtn. at 9. This indicates that portions

                                  4    of the agreement do not contain confidential business information. See Ovonic Battery

                                  5    Co. v. Sanyo Elec. Co., No. 14-CV-01637-JD, 2014 WL 2758756, at *4 (N.D. Cal. June

                                  6    17, 2014) (“[T]he weight of the authority and the Local Rules provide that requests to seal

                                  7    should be narrowly tailored to include only sensitive, confidential business information.”).

                                  8           For the foregoing reasons, the court DENIES WITHOUT PREJUDICE defendant’s

                                  9    motions to file under seal. Dkt. 160, 176. Defendant may refile a motion to file under

                                  10   seal consistent with this order and Civil Local Rule 79-5 and that applies to all documents

                                  11   sought to be sealed.

                                  12                                          CONCLUSION
Northern District of California
 United States District Court




                                  13          For the foregoing reasons, the court DENIES defendant’s motion to strike,

                                  14   GRANTS defendant’s motion to compel arbitration, and DISMISSES WITHOUT

                                  15   PREJUDICE the crossclaim. The court also DENIES WITHOUT PREJUDICE

                                  16   defendant’s motions to file under seal. Any renewed motion to file under seal shall be

                                  17   filed within fourteen days of the date on which this order is filed.

                                  18          IT IS SO ORDERED.

                                  19   Dated: August 28, 2020

                                  20                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  21                                                 United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     15
